Case 9:21-cv-81292-AMC Document 1 Entered on FLSD Docket 07/26/2021 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION

 MARIE CARMEL LEROY-DESIR

        Plaintiff,

 v.                                                            9:21-cv-081292
                                                     CASE NO.:___________________

 GENESIS ELDERCARE REHABILITATION
 SERVICES, LLC, a foreign limited liability
 company,

        Defendant.
                                                     /

                          DEFENDANT’S NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1331, 1441 and 1446, Defendant GENESIS ELDERCARE

 REHABILITATION SERVICES, LLC (hereinafter “Defendant”), by and through its

 undersigned counsel, hereby gives notice of removal of the case styled Marie Carmel Leroy-

 Desir v. Genesis Eldercare Rehabilitation Services, Case No. 50-2021-CA-007701-XXXX-

 MBAB, currently pending in the Circuit Court for the Fifteenth Judicial Circuit, in and for Palm

 Beach County, Florida (the “State Court Action”), to the United States District Court for the

 Southern District of Florida, West Palm Beach Division. As grounds, Defendant states as

 follows:

        1.     On or about June 22, 2021, Marie Carmel Leroy-Desir (“Plaintiff”) filed her

 Complaint with the Fifteenth Judicial Circuit, in and for Palm Beach County, Florida, initiating

 the State Court Action. The Summons and Complaint were served upon Defendant on June 24,

 2021. Pursuant to 28 U.S.C. § 1446(b), a true and legible copy of all processes, pleadings,

 motions and orders on file with the State Court Action is attached hereto as Exhibit “A”.
Case 9:21-cv-81292-AMC Document 1 Entered on FLSD Docket 07/26/2021 Page 2 of 4




        2.      Pursuant to 28 U.S.C. § 1446(b), Defendant has timely filed this Notice of

 Removal within thirty days after receipt of a copy of Plaintiff’s initial pleading.

        3.      Removal to this Court is proper under 28 U.S.C. § 1446(a) because the United

 States District Court for the Southern District of Florida, West Palm Beach Division, is the

 district and division within which the Circuit Court for the Fifteenth Judicial Circuit in and for

 Palm Beach County, Florida, is located.

        4.      Pursuant to 28 U.S.C. § 1446(d), Defendant has provided written notice of the

 filing of this Notice of Removal to Plaintiff and has filed a true and correct copy of this Notice of

 Removal with the Clerk of the Circuit Court of the Fifteenth Judicial Circuit, in and for Palm

 Beach County, Florida. See Exhibit “B”.

 I.     FEDERAL QUESTION.

        5.      This Court has original jurisdiction over this action based on a federal question

 pursuant to 28 U.S.C. §1331, and therefore, this action is properly removable under 28 U.S.C.

 1441(a).

        6.      In applying that statutory provision “[t]he presence or absence of federal question

 jurisdiction is governed by the ‘well-pleaded complaint rule,’ which provides that federal

 jurisdiction exists only when a federal question is presented on the face of the plaintiff’s properly

 pleaded complaint.” Caterpillar, Inc. v. Williams, 482 U.S. 386 (1987).

        7.      In Counts III and IV of her four-count Complaint, Plaintiff has alleged

 discrimination and retaliation in violation of Title VII of the Civil Rights Act of 1964, as

 amended, 42 U.S.C. §2000e, et. seq. Thus, this Court has original jurisdiction over this action

 based on a federal question pursuant to 28 U.S.C. §§ 1331 and 1367, and the case is properly

 removable under 28 U.S.C. § 1441(b).




                                                   2
Case 9:21-cv-81292-AMC Document 1 Entered on FLSD Docket 07/26/2021 Page 3 of 4




          8.    The remaining race/national origin discrimination and retaliation claims asserted

 in Plaintiff’s Complaint under the Florida Civil Rights Act of 1992 arise out of the same case or

 controversy as the federal claims and therefore, fall within this Court’s supplemental jurisdiction.

 See Exhibit A; 28 U.S.C. § 1367(a) (“[I]n any civil action of which the district courts have

 original jurisdiction, the district courts shall have supplemental jurisdiction over all other claims

 that are so related. . . that they form part of the same case or controversy under Article III of the

 United States Constitution.”); see also 28 U.S.C. § 1441(c) (providing for removal of entire

 case).

          WHEREFORE, Defendant GENESIS ELDERCARE REHABILITATION SERVICES,

 LLC respectfully requests that this Court take jurisdiction of this action and issue all necessary

 orders and process to remove Marie Carmel Leroy-Desir v. Genesis Eldercare Rehabilitation

 Services, Case No. 50-2021-CA-007701-XXXX-MBAB, from the Circuit Court for the Fifteenth

 Judicial Circuit, in and for Palm Beach County, Florida, to the United States District Court for

 the Southern District of Florida, West Palm Beach Division.

 Dated: July 26, 2021.                                Respectfully submitted,

                                                      /s/ Karen M. Morinelli
                                                      Karen M. Morinelli
                                                      Florida Bar No.: 818275
                                                      Sara G. Sanfilippo
                                                      Florida Bar No.: 113399
                                                      OGLETREE, DEAKINS, NASH,
                                                      SMOAK & STEWART P.C.
                                                      100 North Tampa Street, Suite 3600
                                                      Tampa, Florida 33602
                                                      Telephone: 813.289.1247
                                                      Facsimile: 813.289.6530
                                                      Email: karen.morinelli@ogletree.com
                                                      Email: sara.sanfilippo@ogletree.com

                                                      Attorneys for Defendant




                                                  3
Case 9:21-cv-81292-AMC Document 1 Entered on FLSD Docket 07/26/2021 Page 4 of 4




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on July 26, 2021, I filed the foregoing with the Court using

 the CM/ECF System, which will send an electronic copy to all counsel of record.

                                                /s/ Karen Morinelli
                                                Attorney


                                                                                   47857408.1




                                               4
